Case: 5:18-Cr-00660-CAB Doc #: 1-1 Filed: 10/15/18 1 of 8. PagelD #: 2

AFF|DAV|T lN SUPPRT OF A_N APPl__lCAT|ON FOR AN ARREST WARRANT

l, Jeremy McGee, a Task Force Officer with the Federal Bureau of investigation (FB|),
Cieveiand Division, being duly sworn, depose and state as foilows:

1. i have been employed as a Ta||madge Po|ice Officer for approximately thirteen
years, and am currently assigned to the Cieveiand Division, Akron Resident Agency's Chi|d
Exp|oitation Task Force. Whi|e employed by the Ta||madge Po|ice Department and assigned to
the FBi, l have assisted in the investigation of state and federal criminal violations related to
Vioient Crimes and the FBl’s innocent images Nationai lnitiative, which investigates matters
involving the online sexual exploitation of children. l have gained experience through training
with the Ohio |nternet Crimes Against Children Task Force and everyday work related to
conducting these types of investigations

2. As a task force officer having received a Specia| Deputization from the United
States Marsha|’s Office, l am authorized to investigate violations of laws of the United States
and to execute warrants issued under the authority of the United States.

3. l am investigating the activities of the |nternet account registered to David
Greathouse Jr., 509 Summit Street Ravenna, Ohio 44266. As will be shown below, there is
probable cause to believe that someone using the |nternet account registered to David
Greathouse has received, possessed, and/or distributed child pornography, in violation of Title
18, United States Code, Sections 2252 and 2252A. | am submitting this affidavit in support of a
search warrant authorizing a search of the residence located at 509 Summit Street Ravenna,
Ohio 44266 (the “Premises”), and is more particularly described in Attachment A, for the items
specified in Attachment B hereto, which items constitute instrumentalities, fruits, and evidence
of the foregoing violations. l am requesting authority to search the entire Premises, including
the residential dwelling and any computer and computer media located therein where the items
specified in Attachment B may be found, and to seize all items listed in Attachment B as
instrumentalities, fruits, and evidence of crime.

4. The statements contained in this affidavit are based in part on: information
provided by other law enforcement officers; written reports about this and other investigations
that l have received, directly or indirect|y, from other law enforcement officers, information
gathered from the service of subpoenas; the results of physical surveillance conducted by law
enforcement ochers; independent investigation and my experience, training and background as

a police officer. Since this affidavit is being submitted for the limited purpose of securing a

Case: 5:18-cr-00660-CAB Doc #: 1-1 Filed: 10/15/18 2 of 8. PagelD #: 3

search warrant, | have not included each and every fact known to me concerning this
investigation l have set forth only the facts necessary to establish probable cause to believe
that evidence, fruits, and instrumentalities of a violation of Title 18, United States Code,
Sections 2252 and 2252A, are presently located at 620 Market Ave S, Canton, Ohio 44702.

§TAT\_JToRY Al_JTHoRiTY

5. This investigation concerns alleged violations of Title 18, United States Code,
Sections 2252 and 2252A, relating to material involving the sexual exploitation of minors. 18
U.S.C. § 2252(a) prohibits a person from knowingly transporting, shipping, receiving,
distributing, reproducing for distribution, or possessing any visual depiction of minors engaging
in sexually explicit conduct when such visual depiction was either mailed or shipped or
transported using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce by any means, including by computer. 18 U.S.C. § 2252A(a)
prohibits a person from knowingly transporting, shipping, receiving, distributing, reproducing for
distribution, or possessing any child pornography, as defined in 18 U.S.C. § 2256(8), when such
child pornography was either mailed or shipped or transported using any means or facility of
interstate or foreign commerce or in or affecting interstate or foreign commerce by any means,

including by computer.

BACKGROUND OF TH§ lNVEST|GAT|ON

6. On March 08, 2018 TFO Jeremy lVchee of the Federa| Bureau of lnvestigation,
received information regarding a peer-to-peer (P2P) investigation conducted by Deputy D.
Seamon from Geauga County Sheriff’s Office.

7. Dep. Seamon downloaded several files from a computer at the |P address
104.48.161.106 between the dates of May 22, 2017 and October 10, 2017. Such files
contained child pornography. Dep. Seamon utilized an investigative software, ShareazaLE.

8. TFO Jeremy lVchee viewed over 30 files downloaded by Dep. Seamon from the
target computer at the lP address 104.48.161.106, between the dates of May 22, 2017 and
October 10, 2017. Each of the files viewed depicted what appeared to be juvenile females
and/or males, ranging in maturity levels from toddlers to early stages of puberty, in a state of

nudity and/or engaging in masturbation and/or sexual contact with other children and/or adults.

Case: 5:18-cr-00660-CAB Doc #: 1-1 Filed: 10/15/18 3 of 8. PagelD #: 4

9. A small sampling of the videos are described as follows:

a) Video Title: (PHANT) -- hija de 3 jugando al caballito con papa (mama

graba)

SHAI Value: FPHN5E|V|LKULKRTNN6AZ|VNJZXWWEA|V7

Download Dates/Times: 06/22/17 @ 8:17 AM to 06/22/17 @ 8:23 A|Vl
Description: A video that is approximately 36 seconds in length. This video
depicts a nude adult male laying on his back, on a bed. There is a toddler-
aged nude female child straddling the adult male. The child's genitals are on
the adult male's erect penis. The adult male is moving the child as to rub her

vagina on his penis. The adult male rubs the child's buttocks with his hands.

b) Video Title: !!! NEW !!! 2010 kait 5y0 - chunkZ FK pthc best.avi.

SHAl Value: ZEZHDNBTLSAJ7MMW6HQR6ARTMEMW2MTI
Download Dates/Times: 06/17/17 @ 10:42 PM to 07/17/17 @ 10105 AM

Description: A video that is approximately 1 minute and 26 seconds in
length. This video depicts a nude toddler-aged female child laying on her
back, The camera's focus is on the child's genitals. An adult male places his

erect penis inside the child's vagina, and has vaginal sex with her.

Video Title: (PHANT) - Anal a Nifla Latina de 7 en la Cama

SHAl Value: PJ4MURVMQAJX2MKHHZZP4HTNZ5HZJLG7

Download Dates/Times: 06/21/17 @ 8:06 AM to 06/21/2017 @ 8:15 AM
Description: A video that is approximately 3 minutes and 30 seconds in
length. This video depicts a nude adult male picking up a young aged female
child (less then 10 years of age) and lays on the bed on his back. The child is
wearing a red dress, but has her vagina exposed. The adult male's erect penis
is inside the child's vagina, as the child is facing away from the male - but
toward the camera. The adult male helps the child remove her dress and turns

the child around to face him. The adult male has vaginal sex with the child.

Case: 5:18-cr-00660-CAB Doc #: 1-1 Filed: 10/15/18 4 of 8. PagelD #: 5

d) Video Title: (PHANT) - Pedomom Intenta Seducir a Hijo de 1 AAio Parte 2

Hard

SHA1 Value: ARZ4MZRL62MD55NA6ZECVZHCPSOSTH7P

Download dates/Times: 06/19/17 @ 9:15 AM to 07/17/17 @ 9:37 AM
Description: A video that is approximately 2 minutes and 7 seconds in
length. This video depicts a toddler-aged male laying on a bed. The child is
not wearing pants, and has his genitals exposed. A nude adult female enters
the camera's viewing area, and hands the child a bottle. The adult female
performs oral sex on the child. The adult female straddles the child and
engages in vaginal sex with him. The adult female gets off of the child and
rubs her breast on the child's penis. The adult female straddles the child's
face and presses her vagina on his face. The adult female moves toward the
child's genitals again and attempts to have the child masturbate her vagina

with the bottle.

e) Video Title: Toddler Girl Black Baby Learning -Pthc-320x240-Divx
SHA1 Value: JZDUHSSY2PCVYFORVXKI4GJ6|QHVL35Z
Download DateslTimes: 09/20/17 @ 10:12 PM to 09/20/17 @ 11:19 PM
Description: A video that is approximately 3 minutes and 34 seconds in
length. This video depicts a nude young aged female (approximately 4 years
of age) laying on a bed nude. The child has a vibrator in her hand, and places
it in her mouth. An adult male, who appears to be holding the camera, begins
to rub and digitally penetrate the child's vagina. The adult male then rubs his
erect penis on the child's vagina and anus. The adult male digitally penetrates
the child's anus as an adult female pulls the child's vulva apart, exposing the

inside of the child's vagina to the camera.

10. The peer-to-peer program used by Dep. Seamon to download these files allows
single source downloads, meaning that instead of down|oading parts of one file from more than
one source computer at a time, the enhanced version downloads one file directly from only one
source computer. The program also captures and logs the incoming data, which allowed the

Case: 5:18-cr-00660-CAB Doc #: 1-1 Filed: 10/15/18 5 of 8. PagelD #: 6

affiant to verify that the downloaded files were transferred directly from the computer assigned
to the lP address 104.48.161.106 on the dates in question.

11. Dep. Seamon sent a subpoena to AT&T on June 01, 2017, the service provider for
the targeted |P address 104.48.161.106, to determine the subscriber of such lP address during
the date and times of the downloads referenced in paragraph 22.

12. AT&T responded with the following subscriber information:

a. Name: David Greathouse Jr.
b. Address: 509 Summit Street Ravenna, Ohio 44266

13. A search of the Portage County publicly accessible property record website
identifies “509 Summit Street LLC” as the owner of the property at 509 Summit Street Ravenna,
Ohio 44266.

14. A review of a publicly accessible social media account for the male known to be
David Greathouse Jr. indicated that he has two juvenile children and is (or was in) a relationship
with a known female.

15. TFO Jeremy lVchee conducted a check of available databases in reference to
the address provided by AT&T. The check revealed David Greathouse Jr., XXX-XX- 2646, is
associated with the address provided. The first five digits of the SSAN have been redacted for

privacy purposes.

16. On June 20 and June 29, 2018 surveillance was conducted at 509 Summit Street
Ravenna, Ohio 44266. A white 2003 Chevrolet Truck, bearing Ohio Registration GGV 4086,
was parked in the driveway. This vehicle is registered to David T. Greathouse Jr.

17. On July 06, 2018, while using an undercover computer, TFO McGee was looking
into the recent activity with the computer located at lP address 104.48.161.106. lt was learned
that the computer located at lP address 104.48.161.106 was recently associated with the
Global|y Unique |dentifier (GUlD): 1BSA8E69FB77A58A7E2000D68B764700.

18. On July 18, 2018, while TFO lVchee was utilizing an undercover computer that is
connected to the Gnutella Network, a browse was conducted on the computer located at lP
address 174.104.111.55, using peer-to-peer software with the
GU|D:1B5A8E69FB77A58A7E2000D688764700. This browse indicated the computer located
at lP address 174.104.111.55 was connected to the Gnutella Network and associated with the
|P address 104.48.161.106.

Case: 5:18-cr-00660-CAB Doc #: 1-1 Filed: 10/15/18 6 of 8. PagelD #: 7

19. On September 17, 2018, while TFO McGee was utilizing an undercover
computer that is connected to the Gnutella Network, a browse was conducted on the computer
located at |P address 71.79.171.52, using peer-to-peer software with the
GUlD:1BSA8E69FB77A58A7E2000D685764700.

20. During the above-mentioned browse, multiple files of suspected child
pornography were being advertised as being possessed by the computer located at lP address
71 .79.171.52 through the Gnutella Network. This browse also indicated the computer located at
lP address 71.79.171.52 has the same GUlD (1B5A8E69FB77A58A7E2000D68B764700) as
the computer previously located at |P address 174.104.111.55 and 104.48.161.106.

21. On September 17, 2018 a subpoena was sent to Charter Communications, which
is the company that assigns the lP addresses 174.104.111.55 during the time of the browse on
July 18, 2018. TFO McGee requested billing and service location for the lP address
174.104.111.55 during the time of the browse.

22, On September 18, 2018 a subpoena was sent to Charter Communications, which
is the company that assigns the lP addresses 71 .79.171 .52 during the time of the browse on
September 17, 2018. TFO McGee requested billing and service location for the lP address
71 .79.171 .52 during the time of the browse.

23. On September 20, 2018 TFO McGee received the results for the subpoena sent
reference lP address 71 .79.171 .52. These results are listed below:

a. Name: David Greathouse
b. Address: 509 Summit Street Ravenna, Ohio 44266

24. On September 25, 2018 TFO IVchee received the results for the subpoena sent
reference |P address 174.104.111.55. These results are listed below:

a. Name: David Greathouse
b. Address: 509 Summit Street Ravenna, Ohio 44266

25. On October 12, 2018 a search warrant was obtained for 509 Summit Street,
Ravenna, Ohio 44266. The search warrant was authorized by U.S. Magistrate Judge Kathleen

B. Burke.

Case: 5:18-cr-00660-CAB Doc #: 1-1 Filed: 10/15/18 7 of 8. PagelD #: 8

26. On October 15, 2018, the search warrant was executed at the home of David
Greathouse at 509 Summit Street, Ravenna, Ohio 44266. David Greathouse was home at the
time of the search and voluntarily agreed to speak with TFO McGee and Special Agent Ryan
|Vlartin. Greathouse was advised that speaking with Agents was voluntary and he was provided
his Miranda rights.

27. During the recorded interview, Greathouse confessed to viewing and
downloading child pornography, He described his preference as juvenile females between the
ages of eight (8) and twelve (12). Greathouse admitted to viewing videos of adult males
engaging in sexual intercourse with juvenile females and videos of adult males rubbing their
erect penises on the vaginal area of juvenile females.

28. Greathouse believed he possessed several hundred videos of juvenile females
engaged in the acts described above. Greathouse stated that he temporarily kept the videos in
a shared tile and is aware of individuals uploading some of the videos depicting child
pornography from his shared file.

29. During the interview of Greathouse, members of the |nternet Crimes Against
Children (lCAC) Task Force conducted a preliminary examination of digital evidence seized
during the search of Greathouse’s home. The preliminary examination revealed numerous

videos depicting child pornography. An example of the found items includes:

a) Video 1: Title: (FHANT 2018j 910 Latina cheag grostitute underage
whore sucking cock SWALLOW entire load don her throat for 5 dollars {Kids Got

Talentj with Excellent SOUND
File Path: HD4\Basic data partition (EF| 5)\Root\Users\Patricia\Desktop\Sort Favorite Vids\

Description: This file is a video four minutes and three seconds in length. lt begins with a nude
prepubescent female stroking an adult male's penis. At the 24-second mark, the female child
begins to perform oral sex on the male. This activity continues for the duration of the video.

b) Video 2: Title: !!(~gthc center~j{ogvaj(2014j anita 7Zr getting fucked
cumming inside her.avi

File Path: HD4\Basic data partition (EF| 5)\Root\Users\Patricia\Desktop\Sort Favorite Vids\

Case: 5:18-cr-00660-CAB Doc #: 1-1 Filed: 10/15/18 8 of 8. PagelD #: 9

Description: This file is a video one minute in length. The video begins with the exposed
genitals of a prepubescent female, and an adult male stroking his erect penis. At the nine-
second mark, the male begins to rub his penis on the child's vagina. He continues this action
until he ejaculates on the child's vagina.

CONCLUS|ON

30. Based on the aforementioned factual information, your affiant respectfully
submits that there is probable cause to believe that David Greathouse did receive and distribute
child pornography in violation of Title 18 U.S.C. §§ 2252A. »

31. Your affiant, therefore, respectfully requests that the attached warrant be issued

authorizing the arrest of David Greathouse.

§l, j

Jeremy Wee/e
Task Force O icer
Federal Bureau of investigation

Sworn and subscribed before me this / 5 j day of O¢;t:,b{/ »ZU/Y_

lizza /€ w

R`athleen B. Burke.
UNlTED STATES MAG|STRATE JUDGE

